PER CURIAM.
We affirm appellant’s convictions and sentences for violation of community control in the two underlying circuit court cases. We note that the scoresheet in underlying case number 98-3603 improperly lists the theft offense from the other underlying case, number 99-1874, as an additional offense, when the latter case has its own separate scoresheet. However, this error cannot be resolved in this appeal, due to the lack of a contemporaneous objection and the lack of a motion to correct sentence under rule 3.800(b). Fla. R.Crim. P. See Drayton v. State, 791 So.2d 522 (Fla. 4th DCA 2001). This affirmance therefore is without prejudice to appellant filing, in circuit court case number 98-3603, a motion to correct sentence under rule 3.800(a) challenging the scoresheet based its inclusion of the theft offense as an additional offense.
GUNTHER, STONE and KLEIN, JJ„ concur.